DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020, March 12, 2021 and November 15, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims are being interpreted as drawn on a detection device that is useful for detection.  Therefore, the use terminology is being interpreted as part of the preamble but the claim is functionally interpreted as comprising the individual components of the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 24 of copending Application No. 16763161 (reference application) (‘161 application herein). Although the claims at issue are not identical, while the claims are not identical the claims are drawn to devices which include very similar features including at least one well and an amplifiable reagent in the at least one well at a specific copy number (compare instant claim 1 and claims 17 and 19 of the ‘161 application). Further, there are two or more groups where the well is divided and varies and where the well includes an amplifiable reagent and primer (compare instant claim 1 and 4-5 to claim 24 of the ‘161 application).  Therefore, while the claims are not identical the instant claims are not patent eligible because the claims are too similar when compared to a copending application, the ‘161 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

fClaims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25, 26, 27, 31, 33 of copending Application No. 16766125 (reference application) (‘125 application herein). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical the claims are drawn to devices which include very similar features including at least one well, or a plurality of wells, and an amplifiable reagent in the at least one well at a specific copy number (compare instant claim 1 and claims 31, 33 of the ‘125 application). Further, there claims encompass two or more groups into which the wells are divided and varies the specific copy number (compare instant claim 1 and 4-5 to claim 23 and 25-27 of the ‘125 application).  Therefore, while the claims are not identical the instant claims are not patent eligible because the claims are too similar when compared to a copending application, the ‘125 application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Current Protocols in Human Genetics, Jan 2014, 7.21.1-7.21.8).
With regard to claim 1, Ma teaches a detection determining device used in a detection determining method including, in detection of a testing target in a sample by amplification of the testing target and an amplifiable reagent, determining that the testing target is present and a detection result is positive when the amplifiable reagent is amplified and the testing target is amplified, and determining that the testing target is absent or at least less than a specific copy number of the amplifiable reagent and a detection result is negative when the amplifiable reagent is amplified and the testing target is not amplified, 
the detection determining device comprising at least one well, wherein the amplifiable reagent in the at least one well is contained in a specific copy number (7.21.2-7.21.3 where the wells are described as part of a plate; 7.21.3 and “primer design” heading on 7.21.4; Abstract and Fig 7.21.3 where copy number is analyzed).

With regard to claim 3. Ma teaches a detection determining device according to claim 1, wherein the amplifiable reagent is a nucleic acid of a partial base sequence of norovirus genome (7.21.2-7.21.3 where the wells are described as part of a plate; 7.21.3 and “primer design” heading on 7.21.4; Abstract and Fig 7.21.3 where copy number is analyzed).  
With regard to claim 4, Ma teaches a detection determining device according to claim 1, comprising two or more groups into which the at least one well is divided to be varied in composition in the at least one well (7.21.2-7.21.3 where the wells are described as part of a plate; 7.21.3 and “primer design” heading on 7.21.4; Abstract and Fig 7.21.3 where copy number is analyzed).  
With regard to claim 5, Ma teaches a detection determining device according to claim 4, comprising 
two or more groups into which the at least one well in which a reagent composition containing the amplifiable reagent in the specific copy number is located is divided, to have the amplifiable reagent located in the same specific copy number but to be varied in composition of the reagent composition except for the specific copy number, or two or more groups into which the at least one well in which the amplifiable reagent is located in the specific copy number is divided, to be io varied in the specific copy number of the amplifiable reagent (7.21.2-7.21.3 . 

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinheiro et al. (Anal. Chem, 2012, 84: 1003-1011).
With regard to claim 1, Pinheiro teaches a detection determining device used in a detection determining method including, in detection of a testing target in a sample by amplification of the testing target and an amplifiable reagent, determining that the testing target is present and a detection result is positive when the amplifiable reagent is amplified and the testing target is amplified, and determining that the testing target is absent or at least less than a specific copy number of the amplifiable reagent and a detection result is negative when the amplifiable reagent is amplified and the testing target is not amplified, 
the detection determining device comprising at least one well, wherein the amplifiable reagent in the at least one well is contained in a specific copy number (Abstract, Figure 1, where the wells/droplets are depicted, p. 1006-1007 where copy number determinations are explained).
With regard to claim 2, Pinheiro teaches a detection determining device according to claim 1, comprising information on the specific copy number, wherein the information on the specific copy number is at least any one selected from the group consisting of information on uncertainty of the specific copy number and a coefficient of variation CV of the specific copy number (Abstract, Figure 1, where the wells/droplets and primers and probes are depicted, p. 1006-1007 where copy number determinations are explained).  
With regard to claim 3. Pinheiro teaches a detection determining device according to claim 1, wherein the amplifiable reagent is a nucleic acid of a partial base sequence of norovirus 
With regard to claim 4, Pinheiro teaches a detection determining device according to claim 1, comprising two or more groups into which the at least one well is divided to be varied in composition in the at least one well (Abstract, Figure 1, where the wells/droplets and primers and probes are depicted, p. 1006-1007 where copy number determinations are explained).  
With regard to claim 5, Pinheiro teaches a detection determining device according to claim 4, comprising 
two or more groups into which the at least one well in which a reagent composition containing the amplifiable reagent in the specific copy number is located is divided, to have the amplifiable reagent located in the same specific copy number but to be varied in composition of the reagent composition except for the specific copy number, or two or more groups into which the at least one well in which the amplifiable reagent is located in the specific copy number is divided, to be io varied in the specific copy number of the amplifiable reagent (Abstract, Figure 1, where the wells/droplets and primers and probes are depicted, p. 1006-1007 where copy number determinations are explained). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deprez et al. (Biomolecular Detection and Quantification, 2016, 9:29-39) teaches a very similar format of detection of copy numbers.


Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM